DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 7, and 13, are objected to because of the following informalities:   
Claims 1, 7, and 13 recite, in the “outputting… a dry upmix signal” limitation (6th to last limitation [i.e. 6th to last “paragraph”] of claims 1, 7, and 13), recites “a dry upmix signal (CY);computed by mapping…” where the semicolon between (CY) and “computed” is unusual.
Additionally, as per Claim 7:
Line 4 recites “execution of the one or more processors”.  While a valid interpretation is where execution of the instructions by the one or more processors is “execution of the one or more processors”, an arguably more intuitive interpretation of “execution of the one or more processors” (based on grammar and plain meaning) is where the processor(s) are executed (which is unusual).  Applicant’s intended interpretation is fairly clear (i.e. upon execution of the instructions by the one or more processors) and, as discussed above, Applicant’s intended interpretation is a valid interpretation of “execution of the one or more processors”, but Applicant may, at Applicant’s discretion, rephrase this phrase in line 4 of claim 7 if Applicant believes the alternate interpretation discussed in this paragraph may cause an issue in the future (e.g. during litigation).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As per Claims 1, 7, and 13, they each recite (7th to last limitation [i.e. 7th to last “paragraph] of claims 1, 7, and 13) “determining other portions” (i.e. plural) “of the set of dry upmix coefficients… based on a predefined relation between the set of dry upmix coefficients”, where determining other plural portions is new matter relative to the original Specification (i.e. the original Specification of Parent Application 15/031,130).
15/031,130), particularly page 21, teaches the relevant limitations of the independent claims except that this portion of the original Specification only teaches where a single coefficient (i.e. “the remaining dry upmix coefficient” [singular]) is determined based on a predefined relation between the dry upmix coefficients.
A singular coefficient cannot fairly be interpreted as “other portions” (plural), and no other part of the Specification describes where there is more than one remaining coefficient or where N-1 can be N-2 or N-(some other number greater than 2).
Therefore, the recitation of “determining other portions” (i.e. plural) is new matter which lacks written description in the original Specification.  
Additionally, Applicant previously (in Parent Application 16/363,099) amended “other portions” to recite –a second portion— to address this issue in the claims of Parent Application 16/363,099.  Upon further consideration, this amendment would not resolve this written description issue because “a second portion of the set of dry upmix coefficients” includes, within its scope, where “a second portion” refers to more than one dry upmix coefficient.  “portion” only requires a subset of the set of dry upmix coefficients, and a subset can be a single coefficient (which is supported) and can also be a plurality of coefficients (when there are three or more dry upmix coefficients).
Additionally:
Each of claims 1, 7, and 13 recite “outputting… a wet upmix signal… computed by mapping the (N-1)-channel decorrelated signal… and the set of wet upmix coefficients” (3rd to last limitation [i.e. 3rd to last “paragraph”] of claims 1, 7, and 13, i.e. where the set of wet upmix coefficients are mapped) 
original Specification recites “output a first wet upmix signal computed by mapping the first decorrelated signal linearly in accordance with the first set of wet upmix coefficients, i.e. by forming linear combinations of the channels of the decorrelated signal employing the wet upmix coefficients” (page 8, lines 15-18).  This portion of the original Specification does not describe where the set of wet upmix coefficients are entities that are also mapped.  This portion of the original Specification appears to describe where the mapping of the first decorrelated signal is based on/in accordance with the first set of wet upmix coefficients, which does not necessarily require that the wet upmix coefficients are mapped (as opposed to where the wet upmix coefficients are used to map the decorrelated signal without being mapped themselves)
Therefore, the original Specification (i.e. the original Specification of Application 15/031,130) does not have written description support for “outputting… a wet upmix signal… computed by mapping the (N-1)-channel decorrelated signal… and the set of wet upmix coefficients” (3rd to last limitation [i.e. 3rd to last “paragraph”] of claims 1, 7, and 13, i.e. where the set of wet upmix coefficients are mapped) 

	The dependent claims include the issues of their respective parent claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claims 1, 7, and 13, given the new matter issue discussed above, “other portions” in “determining other portions of the set of dry upmix coefficients… based on a predefined relation between the set of dry upmix coefficients” (7th to last limitation [i.e. 7th to last “paragraph”] of claims 1, 7, and 13) is also unclear in the sense that it is not clear if Applicant meant to claim plural “other portions” (as explicitly claimed, but which is new matter) or a singular portion (which is not what is explicitly claimed but which is supported by the original Specification).

As per Claim 4 (and similarly claim 10): 
While “the class" in line 3 is fairly clearly meant to refer to a "lower or upper triangular matrices" class, and “the class” in lines 4-5 is fairly clearly meant to refer to a “symmetric matrices” class, and “the class” in the 2nd to last line is fairly clearly meant to refer to a "products of an orthogonal matrix and a diagonal matrix" class, none of “lower or upper matrices”, “symmetric matrices” and “products of an orthogonal matrix and a diagonal matrix” are, as claimed, classes, such that “the class” in all 3 "wherein” clauses of claim 5 refer to "the predefined matrix class" (i.e. the only class recited in claims 1 and 5).  As a result, “the predefined matrix class", as claimed, necessarily has all 3 
Applicant seems to have intended to claim where only the first "wherein..." clause (i.e. and not the other two “wherein…” clauses) applies when the predefined matrix class is a “lower or upper triangular matrices class", where only the second "wherein..." clause applies when the predefined matrix class is a "symmetric matrices" class, and where only the 3rd "wherein…” clause applies when the predefined matrix class is a “products…” matrix class.  This is not, however, what is claimed, and as claimed all 3 wherein clauses are simultaneously required characteristics of "the predefined matrix class" (i.e. the only class to which "the class" in all 3 wherein clauses can refer to).
Additionally, even assuming that “lower or upper triangular matrices”, “symmetric matrices”, and “products of an orthogonal matrix and a diagonal matrix” can be interpreted as “classes” without using the word “class”, each recitation of “the class” is still ambiguous because they can each refer to more than one “class” (i.e. the first "the class" can refer to "lower or upper triangular matrices" or "the predefined matrix class", the second "the class" can refer to "symmetric matrices, "lower or upper triangular matrices", or “the predefined matrix class”, and the third “the class” can refer to any of “products of an orthogonal matrix and a diagonal matrix", “symmetric matrices”, “lower or upper triangular matrices”, or “the predefined matrix class”) such that, as claimed, it is not clear which one each recitation of “the class” is supposed to refer to.
Applicant’s previous amendments to the corresponding claims of the Parent Applications should suffice to resolve this issue.


“the predefined matrix” (3rd to last line) lacks antecedent basis (claim 5 depends on claim 2 which only recites “a predefined matrix class, and not on claim 3 which first recites “a predefined matrix”).

	The dependent claims include the issues of their respective parent claims.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

	As per Claim(s) 1 (and similarly claims 7 and 13), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1, including (i.e. in combination with the remaining limitations in claim[s] 1) A method of reconstructing an N-channel audio signal (X) based on a single-channel downmix signal (Y), the method comprising: receiving, by a decorrelating section of a parametric reconstruction 5system, the single-channel downmix signal (Y); processing the single-channel downmix signal (Y) to output an (N - 1)- channel decorrelated signal (Z), the processing including applying respective filters to the single-channel downmix signal (Y); receiving, by a dry upmix section of the parametric reconstruction 10system, the single-channel downmix signal (Y) and dry upmix parameters (c), the dry upmix parameters (C) coinciding with a first portion of a set of dry upmix coefficients (C); determining other portions of the set of dry upmix coefficients (C) based on a predefined relation between the set of dry upmix coefficients (C);  15outputting, by the dry upmix section, a dry upmix signal (CY);computed by mapping the single-channel downmix signal (Y) linearly in accordance with the set of dry upmix coefficients (C); (in accordance with the set of dry upmix coefficients, some of which coincide with the dry upmix parameters and some of which are based on the predefined relation between the set of dry upmix coefficients) receiving, by a wet upmix section of the parametric reconstruction system, the (N - 1)-channel decorrelated signal (Z) and a set of wet upmix 20parameters (P); (i.e. a set of wet upmix parameters which are not the set of dry upmix coefficients and which are not the set of dry upmix coefficients which are separately claimed entities [and are thus presumed to be different entities]) deriving, from the set of wet upmix parameters (P), a set of wet upmix coefficients (P); outputting, by the wet upmix section, a wet upmix signal (PZ) computed by mapping the (N - 1)-channel decorrelated signal (Z) and the set of wet 25upmix coefficients (P); and combining, by a combining section of the parametric reconstruction system, the dry upmix signal (CY) and the wet upmix signal (PZ) to obtain a multidimensional reconstructed signal (X) corresponding to the N-channel audio signal (X) to be reconstructed, 30wherein at least one channel of the N-channel audio signal is associated with a predefined spatial orientation, and wherein the parametric reconstruction system includes one or more processors.
Koppens et al. (US 2011/0264456) teaches where a dry rendering unit which processes a stereo downmix signal according to a dry rendering matrix (paragraph 44; Figure 4, element 47) and a wet rendering unit that processes a decorrelated signal or parameters can be derived).  In this reference, the wet upmix matrix appears to be generated based on the dry upmix matrix (paragraph 73), and so it does not appear that the wet upmix matrix can be interpreted as being based on wet upmix coefficients that are derived from wet upmix parameters, as claimed, because the wet upmix parameters are separately claimed relative to the dry upmix coefficients.  Additionally, receiving wet upmix instructions from memory could be interpreted as receiving wet upmix parameters, but this reference does not appear to describe where the instructions are received by a wet upmix section of the parametric reconstruction system (as opposed to one or more processors that implements everything by executing instructions).
Maher (US 6,111,958), teaches the processing including applying respective filters to the single-channel downmix signal (Y); (Figures 1-2; col. 3, lines 22-26 [for mono signals, the left input channel and the right input channel are identical]; col. 3, lines 42-49 [decorrelator 12 is a mono-to-stereo pre-processor and is depicted in Figures 1-2]; col. col. 4, lines 1-12 [left input signal 220 enters a cascade of filters to produce a left output signal, right input signal 222 enters a second cascade of all-pass filters to produce right output signal and 220 and 222 may be 20 and 22, respectively, where for mono signals where the left input channel and right input channel 20 and 22 are identical, the same mono signal is input to two different cascades, where each cascade is at least suggested to each correspond to a respective channel]; col. 2, lines 37-42 [Each channel of the decorrelator comprises a cascade of all-pass filters, which further suggests that each of the cascades in Figure 2 produce a respective channel-specific signal, where each cascade is applied to the same mono signal when the input is a mono signal])
Kjoerling et al. (US 2006/0136229) suggests the dry upmix parameters (C) coinciding with a first portion of a set of dry upmix coefficients (C); determining other portions of the set of dry upmix coefficients (C) based on a predefined relation between the set of dry upmix coefficients (C); (Figures 1, 5a-5c; paragraphs 22, 46, 57, 60-61;
Figure 5b describes where low resolution parameters are used to calculate low resolution upmix matrices which are interpolated into high resolution matrixes which are provided to an upmix 500 that is controlled by a interpolated upmix matrix and which is applied to M input channels.  Figure 5a describes where an input 504 [the same 
	Luo et al. (US 8,041,041) teaches “downmix operation… linear mapping from N-channel signals to stereo-channel with a 2xN coefficient matrix” (col. 1, lines 28-58 i.e. downmixing an N-channel signal to a lower-channel-number signal via linear mapping teaches away from the surround synthesis processing unit 24 which combines side information with decompressed data to derive the N-channel signals for playback (col. 2, lines 7-13)
Purnhagen et al. (US 2007/0002971) teaches “In the case of n channels from m=1 channel,… using p=n-1 mutually decorrelated decorrelators an upmix matrix H".” (paragraph 156) and “single-based channel m” (paragraph 76) and “recreating n channels from m channels where m<n” (paragraph 89).  This reference teaches applying N-1 decorrelators to a single channel signal, and thus suggests decorrelating a single channel signal to an (N-1)-channel decorrelated signal
	Engdegard et al. (US 2012/0243690) teaches “The distortion control scheme 142 is adapted to derive the adjusted upmix parameters 132 from the rendering information 114 using an adjustable mapping rule, which may, for example, comprise a linear, piece-wise linear or non -linear mapping” (paragraph 83).

The next two references suggest where upmix coefficients used to process a downmix signal can be based on side information communicated with the downmix signal.
2009/0326959 teaches “The control of the upmix process, i.e. of the coefficients of the mix matrix 12, may be performed by user interaction via a mix control 20. In addition, the coefficients of the mix matrix 12 (H) may also be effected via so-called " side information", which is transferred together with the fed-in mono signal 14 (the downmix). Here, the side information contains a parametric description as to how the multi-channel signal generated is to be generated from the fed-in mono signal 14 (the transmitted signal). This spatial side information is typically generated by an encoder prior to the actual downmix, i.e. the generation of the fed-in mono signal 14” (paragraph 7).  Paragraphs 5-7 and Figures 7-8 describe where a mono signal and a decorrelated signal are fed to a mix matrix to generate a stereo signal (where the decorrelated signal is suggested to be N-1=2-1=1 channel).  Paragraph 7 also more specifically describes where coefficients of a mix matrix may be effected by side information transferred together with a fed-in mono signal (the downmix).  This reference more specifically describes where a matrix used to process a downmix signal and a decorrelated signal is based on information that is received (received side information).  This reference appears to describe where the downmix signal and the decorrelated signal are both processed by the same matrix, not where the downmix “dry” signal is processed by coefficients based on dry upmix coefficients while the decorrelated “wet” signal is processed by coefficients based on a set of wet upmix coefficients.
2009/0125313 teaches “According to an embodiment, an audio decoder for decoding a multi-audio-object signal having an audio signal of a first type and an audio signal of a second type encoded therein, the multi-audio-object signal having a downmix signal and side information, the side information having level information of the audio 
JP 2007-178684 (cited in IDS) appears to teach calculating a vector of scaling factors of ILD spatial parameters of synthesized signals from ILD spatial parameters that scale the energy level of an input downmix signal (see Google Translation of JP 2007-178684, page 3, description of pre-matrix module [402] of Figure 4)
Hilpert et al. (US 2011/0173005) teaches decorrelating a downmix signal to produce a decorrelated signal by applying filters (“A decorrelated signal [i.e. a signal having a cross correlation coefficient close to zero when cross-correlated with the transmitted signal] may be produced by feeding the downmix to a chain of filters… example, all-pass filters”, paragraph 8;), Hilpert recites a chain of filters which, in the prior art at least occasionally refers to a sequence of filters in series (in which case the to the downmix signal [i.e. only the first filter in the chain/series is applied to the downmix signal whereas the later filters in the chain/series are applied to the output of the immediately preceding filter])
KR 20110111432 (cited in IDS) teaches using a parameter interpolator to obtain one or more temporally interpolated upmix parameters to be used by the upmixer on the basis of a first complex-valued upmix parameter and a subsequent second complex-valued upmix parameter (at least suggested to be based on a predefined relation between the two upmix parameters).  See Abstract.
	The prior art suggests interpolating coefficients (where interpolation is suggested to determine new values based on relationships between existing values).
2008/0294444 teaches “Here, HM_L(n+j) and HM_R(n+j) are indicative of coefficients obtained by interpolating filter coefficient for pseudo-surround rendering, when a mono downmix signal is input. Also, HL_L(n+j), HR_L(n+j), HL_R(n+j) and HR_R(n+j) are indicative of coefficients obtained by interpolating filter coefficient for pseudo-surround rendering, when a stereo downmix signal is input. Here, `j` and `k` are integers, 0<j<k. Also, `a` is a real number (0<a<1) and expressed by following Equation 15” (paragraph 101) and also teaches where audio payload includes both coded audio data and coded spatial information (paragraph 40; Figure 1) and paragraphs 97-98 describe interpolating filter coefficients “When transmitted and generated spatial information has wide interval in time axis” and “to obtain spatial information which does not exist between the transmitted and generated spatial information” (where interpolation is suggested to be based on relationships between coefficients).
2004/0125960 teaches “Optionally, the variable matrix coefficients may be upsampled by a factor of 8 using linear interpolation in order to reduce the slight reduction in perceived audio quality resulting from generating the gain control signals by sampling only once every eight samples” (paragraph 190)

	Also, the following is the reasons for indicating allowable subject matter in the Office Action mailed 7/29/2019 for Parent Application 16/363,099 (except for the last paragraph):
Applicant uses “dry” and “wet” in the claim language.  Based on what is described in the prior art (see citations to 4 prior art references immediately after this paragraph) entities that are characterized as "wet" are interpreted as entities that pertain to a decorrelated signal and entities that are characterized as "dry" are interpreted as entities that pertain to a downmix signal.
2006/0239473 “decorrelated signal or wet signal is used for the, possibly gain adjusted [according to the ILD and ICC parameters] decorrelated version of a downmix signal… term downmix signal, direct signal or dry signal… used for the, possibly gain adjusted downmix signal", paragraph 9;
2009/0234657 “original downmix signal [referred to also as ‘dry' signal… w-Wet… group of decorrelated signals [referred to also as ‘wet’ signal", paragraph 43;
2011/0173005 “mixing and weighting the transmitted downmix signal [the ‘dry’ signal] with a decorrelated signal [the ‘wet’ signal] derived from the downmix signal as indicated by the transmitted correlation parameters [ICC]”, paragraph 8;
9734832 “upmixer… configured to receive a sample x[t] or x[k] of the downmix audio signal… signal x[t] or x[k] is sometimes also designated as ‘dry signal’”; “decorrelated version of the downmix signal… called the wet signal”

The following issues exist in the rejection applied in the Search Report.  Citations are to paragraphs/figures/elements/equations in US 2010/0094631 (US version of search report reference WO 2008/131903).
1.  Element 352 (input X in Figures 4A-4D) "compris[es] at least two channels" (paragraph 62) and thus not a "single-channel downmix signal".
	2.  The “upper signal branches” in Figures 4A-4D were cited to address the "computing a dry upmix signal as a linear mapping of the downmix signal, wherein a set of dry upmix coefficients is applied to the downmix signal”, but it is not clear which portion of these upper branches is supposed to address the claimed limitation (matrix Q which is not included in Figure 4B? the decorrelator which, given conventional use of "wet" signal, produces a decorrelated/wet signal and not a dry signal? matrix P which was cited to address the “computing a wet upmix signal…” limitation in the claims? [not likely the matrix P since the output of matrix P can't be both the dry and wet upmix signal since, as claimed, the wet signal is computed by applying coefficients to a decorrelated signal while the dry signal is computed from the single-channel downmix signal such that they can’t be generated from the same input])
	3.  Equation 15, in particular, is cited to address “determining the set of dry upmix coefficients based on the received dry upmix parameters”, but equation 15 is directed to determining coefficients for matrix C, which is directed to the matrix applied in the lower upper branch cited to address the "computing a dry upmix signal..." limitation).  Also, since matrix E is cited as the ‘wet upmix parameters’, then logically, the dry upmix parameters [even assuming C is the set of dry coefficients] must refer to either A or D, and it is not clear that these two entities constituted “dry upmix parameters” since D is described in paragraph 88 as a “downmix matrix”, and A is described in paragraphs 82, 87, and 88 as a "target rendering matrix".  Even if A or D are “dry upmix parameters” in the sense that they are used to derived “dry upmix coefficients” in matrix C, C is part of the lower branch and not the upper branch cited to compute the dry upmix signal.
	4.  Matrix E is cited as "comprising the ‘wet upmix parameters’”, but based on Equations 4-7 and paragraph 92-93, these elements are computed rather than “received” “together with” the single-channel downmix signal.
	5. Rz (see paragraph 92, calculated based on “decorrelated signal matrix Z” with NdxNd dimensions) is cited as the intermediate matrix.  Given that paragraph 92 describes Rz=ZZ*  where Rz is an NdxNd covariance matrix and Equation 7 describes SS*=E where SS* is "NxN object covariance SS*", given that multiplication of an mxn and nxp matrix results in an mxp matrix, and given that a "conjugate transpose"/"Hermitian transpose" denoted by the asterisk "*" of an mxn matrix is an nxm matrix, Rz only has "more elements than the number of received wet upmix parameters" (i.e. more elements than matrix E as indicated by point3) if Nd is less than N.  N is the number of objects (paragraph 46) and paragraph 50 describes where there can be a smaller number of decorrelators than audio objects and paragraph 70 describes where each decorrelator up to Nd has its own signal out of Nd signals, such that if there are d is less than N.  However, as indicated in point 3, it is not clear that matrix E (cited for "wet upmix parameters") is received along with a single channel downmix signal as opposed to being computed via Equation 7, and more importantly Rz is not indicated as a matrix that was computed, in part, by E (i.e. Rz is not clearly “populated… based on the received wet upmix parameters”).
	6. P is cited as the “wet coefficients” which are obtained by multiplying intermediate matrix Rz by predefined matrix T.  This does not, however, necessarily mean that P has more elements than Rz as indicated in the search report.  As indicated in point 4, Rz is an NdxNd matrix, and in paragraph 108, when Nd equals 2 (which logically means NdxNd is 2x2), T is a 2x2 matrix.  Since multiplying an mxn matrix by an nxp matrix results in an mxp matrix, multiplying a 2x2 matrix Rz by a 2x2 matrix T leads to a 2x2 matrix P, in which case the number of "wet coefficients" is equal to the number of intermediate matrix elements.  None of the disclosed embodiments describe where P has more elements than Rz.
	7. Linear mapping is not also clearly taught in the reference cited in the search report.  Not all matrix multiplications are linear mappings. 
The Search Report reference, however, does teach a number of features relevant to the claim language, including generating a decorrelated signal (i.e. a “wet” signal) from a downmix signal using the “upper branch” decorrelator in Figures 4A-4D and applying a matrix P to the decorrelated signal (where the output of the application of matrix P can also be interpreted as “wet” since it is a result of operating on a decorrelated signal) and generating a “dry” signal using the "lower branch" of Figures 4A-4D which includes applying a matrix C to a downmix input signal.  Also, the z by T).
The prior art teaches downmixing an N-channel signal to a lower-channel-number signal via linear mapping using a coefficient matrix, and consequently suggests the “reverse” process where a lower-channel-number signal is linearly mapped to an N-channel signal via linear mapping using a coefficient matrix.
	8041041 “downmix operation… linear mapping from N-channel signals to stereo-channel with a 2xN coefficient matrix”
	The prior art further teaches applying N-1 decorrelators to a single channel signal.
	2007/0002971 “In the case of n channels from m=1 channel,… using p=n-1 mutually decorrelated decorrelators an upmix matrix H".”, paragraph 156; “single-based channel m”, paragraph 76; “recreating n channels from m channels where m<n”, paragraph 89; 
	In combination with Search Report reference US 2010/0094631, this reference suggests, instead of upmixing stereo channels into N channels (where each of the N channels has a respective decorrelator, see e.g. US 2010/0094631, paragraph 50 which describes embodiments where decorrelators and decorrelated channel signals are equal in number), where a downmix signal can have a single channel and where a decorrelator output can have N-1 channels.

	Transmission of parameters used in decoding as side information or metadata is also well-known and common in the art.
	The prior art further teaches where a decorrelated signal is generated by applying filters to a downmix signal
2011/0173005 “A decorrelated signal [i.e. a signal having a cross correlation coefficient close to zero when cross-correlated with the transmitted signal] may be produced by feeding the downmix to a chain of filters… example, all-pass filters”, paragraph 8;

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3, 5, 9, 22, of U.S. Patent No. 9,978,385, hereafter Parent  view of Maher (US 6,111,958), and Kjoerling et al. (US 2006/0136229), hereafter Kjoerling

As per Claim 1:
Claim 9 of Parent Patent 1 teaches  A method of reconstructing an N-channel audio signal (X) based on a single-channel downmix signal (Y) (preamble of Claim 9 of Parent Patent 1 teaches “a first parametric reconstruction section… configured to reconstruct an N-channel audio signal (X) based on a first single-channel downmix signal”; where the function of the first parametric reconstruction suggests a corresponding method)
the method comprising: receiving, by a decorrelating section of a parametric reconstruction 5system, the single-channel downmix signal (Y); processing the single-channel downmix signal (Y) to output an (N - 1)- channel decorrelated signal (Z)… (lines 6-10 of Claim 9 of Parent Patent 1)
receiving, by a dry upmix section of the parametric reconstruction 10system, the single-channel downmix signal (Y) and dry upmix parameters (c),… 15outputting, by the dry upmix section, a dry upmix signal (CY);computed by mapping the single-channel downmix signal (Y) linearly in accordance with the set of dry upmix coefficients (C); (lines 11-18 of Claim 9 of Parent Patent 1 [i.e. the “first dry upmix section” and its corresponding steps], where “the first downmix signal” has antecedent basis to “a first single-channel downmix signal” in lines 4-5 of Claim 9 of Parent Patent 1)
receiving, by a wet upmix section of the parametric reconstruction system, the (N - 1)-channel decorrelated signal (Z) and a set of wet upmix 20parameters (P); deriving, from the set of wet upmix parameters (P), a set of wet upmix coefficients (P); outputting, by the wet upmix section, a wet upmix signal (PZ) computed by mapping the (N - 1)-channel decorrelated signal (Z) and the set of wet 25upmix coefficients (P); (lines 19-35 of Claim 9 of Parent Patent 1 [i.e. the “first wet upmix section” and its corresponding steps], where “the first decorrelated signal” has antecedent basis to the “(N-1)-channel decorrelated signal” in line 10 of Claim 9 of Parent Patent 1, where the first set of wet upmix coefficients are obtained based on an intermediate matrix based on the received wet upmix parameters [i.e. the set of wet upmix coefficients are derived from the set of wet upmix parameters]) 
and combining, by a combining section of the parametric reconstruction system, the dry upmix signal (CY) and the wet upmix signal (PZ) to obtain a multidimensional reconstructed signal (X) corresponding to the N-channel audio signal (X) to be reconstructed (last limitation of Claim 9 of Parent Patent 1)
30wherein at least one channel of the N-channel audio signal is associated with a predefined spatial orientation (line 4 of Claim 9 of Parent Patent 1; the original Specification [the Specification of Application 15/031,130] on page 3, lines 5-7 recites “As used herein, a channel is an audio signal associated with a predefined/fixed spatial position/orientation or an undefined spatial position such as "left" or "right".”, and thus “wherein at least one channel of the N-channel audio signal is associated with a predefined spatial orientation” is part of the explicitly defined meaning of “channel” in “N-channel audio signal”)
and wherein the parametric reconstruction system includes one or more processors (lines 1-7 of Claim 9 of Parent Patent 1 [if the hardware processor[s] are operable to implement the first parametric reconstruction section then they are suggested to be a parametric reconstruction section, where the parametric reconstruction section including the different sections 101-104 of the parametric reconstruction section of Claim 9 of Parent Patent 1 can be interpreted as a “system”)
Claim 9 of Parent Patent 1 does not, but Maher teaches the processing including applying respective filters to the single-channel downmix signal (Y); (Figures 1-2; col. 3, lines 22-26 [for mono signals, the left input channel and the right input channel are identical]; col. 3, lines 42-49 [decorrelator 12 is a mono-to-stereo pre-processor and is depicted in Figures 1-2]; col. col. 4, lines 1-12 [left input signal 220 enters a cascade of filters to produce a left output signal, right input signal 222 enters a second cascade of all-pass filters to produce right output signal and 220 and 222 may be 20 and 22, respectively, where for mono signals where the left input channel and right input channel 20 and 22 are identical, the same mono signal is input to two different cascades, where each cascade is at least suggested to each correspond to a respective channel]; col. 2, lines 37-42 [Each channel of the decorrelator comprises a cascade of all-pass filters, which further suggests that each of the cascades in Figure 2 produce a respective channel-specific signal, where each cascade is applied to the same mono signal when the input is a mono signal]
Maher suggests where the outputting of the first [N-1]-channel decorrelated signal based on the received first downmix signal [by the first decorrelating section] in 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of generating a multi-channel signal from a single-channel signal with another because Claim 9 of Parent Patent 1 teaches the claimed invention except for the substitution of generating a multi-channel signal from a single-channel signal which does not apply multiple channel-specific filters to the same single-channel signal with generating a multi-channel signal from a single-channel signal which does.  Maher suggests that generating a multi-channel signal from a single-channel signal which applies multiple channel-specific filters to the same single-channel signal was known in the art.  One of ordinary skill in the art could have substituted one type of generating a multi-channel signal from a single-channel signal with another to obtain the predictable results of Claim 9 of Parent Patent 1, where the outputting of the first (N-1)-channel decorrelated signal based on the first downmix signal is performed by inputting the first downmix signal into different cascades of filters, where each cascade produces a signal for a respective channel (as suggested by Maher)
Claim 9 of Parent Patent 1, in view of Maher, do not, but Kjoerling suggests the dry upmix parameters (C) coinciding with a first portion of a set of dry upmix coefficients (C); determining other portions of the set of dry upmix coefficients (C) based on a predefined relation between the set of dry upmix coefficients (C); (Figures 1, 5a-5c; paragraphs 22, 46, 57, 60-61;

Kjoerling suggests “the dry upmix parameters (C) coinciding with a first portion of a set of dry upmix coefficients (C); determining other portions of the set of dry upmix coefficients (C) based on a predefined relation between the set of dry upmix coefficients (C);”: where the “determin[ing of] a first set of dry upmix coefficients… based on the dry upmix parameters” in Claim 9 of Parent Patent 1 is performed by using the dry upmix parameters to determine a low resolution set of dry upmix coefficients which will eventually be “a first portion of a set of dry upmix coefficients” [i.e. a first portion of an interpolated set of coefficients which is the low resolution set of dry upmix coefficients, where the dry upmix parameters coincide with the low resolution set of dry upmix coefficients and not the remaining coefficients in the interpolated set of coefficients because the dry upmix parameters are used to derive only the low resolution set while interpolation is used to derive the “other portions”], interpolating the “first portion” [low resolution set of dry upmix coefficients] to form the “set of dry upmix coefficients”, where interpolating the “first portion” is suggested to include generating “other portions”/interpolation-based-values “of the set of dry upmix coefficients” “based on a predefined relation between the set of dry upmix coefficients” [i.e. interpolation is suggested to be based on a relation between values in the sense that the values are “predefined” prior to interpolation and are “related” to each other based on the amount of difference between the values, where the amount of difference is used to determine an interpolation output value between the values])


As per Claims 7 and 13, Claim 9 of Parent Patent 1, in view of Maher and Kjoerling suggest the method of claim 1 for the reasons discussed in the rejection of claim 1, above (based on Claim 9 of Parent Patent 1, in view of Maher and Kjoerling).
Claim 9 of Parent Patent 1 does not specifically describe where the method is performed by one or more processors executing instructions stored in a non-transitory computer-readable medium.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of system with another because Claim 9 of Parent Patent 1, in view of Maher and Kjoerling, teaches the claimed invention except for the substitution of a system which does not necessarily include one or more processors and a non-transitory medium storing instructions to be executed by the one or more processors to perform the system’s functions with a system which does.  Claim 22 of Parent Patent 1 teaches that a system which includes one or more processors and a non-transitory medium storing instructions to be executed by the one or more processors to perform the system’s functions was known in the claims.  One of ordinary skill in the art could have substituted one type of system with another to obtain the predictable results of Claim 9 of Parent Patent 1, where the outputting of the first (N-1)-channel decorrelated signal based on the first downmix signal is performed by inputting the first downmix signal into different cascades of filters, where each cascade produces a signal for a respective channel (as suggested by Maher) where the first set of dry upmix coefficients are determined by interpolating a set of upmix coefficients determined based on the dry upmix parameters (as suggested by Kjoerling) where the audio decoding system comprises one or more hardware 

As per Claim 2, Claim 9 of Parent Patent 1 teaches its limitations (4th to last limitation).
As per Claim 3, Claim 9 of Parent Patent 1 teaches its limitations (3rd to last limitation).
As per Claim 4, Claim 5 of Parent Patent 1 suggests its limitations (Claim 5 of Parent Patent 1 teaches adding the limitations of Claim 5 of Parent Patent 1 to the method of Claim 1 of Parent Patent 1, and Claim 9 of Parent Patent 1 implements the method of Claim 1 of Parent Patent 1, and therefore Claim 5 of Parent Patent 1 suggests adding the limitations of Claim 5 of Parent Patent 1 to Claim 9 of Parent Patent 1 [thereby suggesting Claim 4])
As per Claim 5, Claim 2 of Parent Patent 1 suggests its limitations (Claim 4 of Parent Patent 1 teaches adding the limitations of Claim 2 of Parent Patent 1 to the method of Claim 1 of Parent Patent 1, and Claim 9 of Parent Patent 1 implements the method of Claim 1 of Parent Patent 1, and therefore Claim 2 of Parent Patent 1 suggests adding the limitations of Claim 2 of Parent Patent 1 to Claim 9 of Parent Patent 1 [thereby suggesting Claim 5])
As per Claim 6, Claim 3 of Parent Patent 1 suggests its limitations (Claim 3 of Parent Patent 1 teaches adding the limitations of Claim 3 of Parent Patent 1 to the method of Claim 1 of Parent Patent 1, and Claim 9 of Parent Patent 1 implements the 

Claims 8-12 are system equivalents of Claims 2-6 and so are rejected under similar rationale.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3, 5, 10, 11, of U.S. Patent No. 10,242,685, hereafter Parent Patent 2, in view of Maher (US 6,111,958), and Kjoerling et al. (US 2006/0136229), hereafter Kjoerling

As per Claim 1:
Claim 11 of Parent Patent 2 teaches  A method of reconstructing an N-channel audio signal (X) based on a single-channel downmix signal (Y) (preamble of Claim 11 of Parent Patent 2 teaches “a first parametric reconstruction section… configured to reconstruct an N-channel audio signal (X) based on a first single-channel downmix signal”; where the function of the first parametric reconstruction suggests a corresponding method)
the method comprising: receiving, by a decorrelating section of a parametric reconstruction 5system, the single-channel downmix signal (Y); processing the single-channel downmix signal (Y) to output an (N - 1)- channel decorrelated signal (Z)… (lines 6-10 of Claim 11 of Parent Patent 2)
receiving, by a dry upmix section of the parametric reconstruction 10system, the single-channel downmix signal (Y) and dry upmix parameters (c),… 15outputting, by the dry upmix section, a dry upmix signal (CY);computed by mapping the single-channel downmix signal (Y) linearly in accordance with the set of dry upmix coefficients (C); (lines 11-18 of Claim 11 of Parent Patent 2 [i.e. the “first dry upmix section” and its corresponding steps], where “the first downmix signal” has antecedent basis to “a first single-channel downmix signal” in lines 4-5 of Claim 11 of Parent Patent 2)
receiving, by a wet upmix section of the parametric reconstruction system, the (N - 1)-channel decorrelated signal (Z) and a set of wet upmix 20parameters (P); deriving, from the set of wet upmix parameters (P), a set of wet upmix coefficients (P); outputting, by the wet upmix section, a wet upmix signal (PZ) computed by mapping the (N - 1)-channel decorrelated signal (Z) and the set of wet 25upmix coefficients (P); (lines 19-36 of Claim 11 of Parent Patent 2 [i.e. the “first wet upmix section” and its corresponding steps], where “the first decorrelated signal” has antecedent basis to the “(N-1)-channel decorrelated signal” in line 10 of Claim 11 of Parent Patent 2, where the first set of wet upmix coefficients are obtained based on an intermediate matrix based on the received wet upmix parameters [i.e. the set of wet upmix coefficients are derived from the set of wet upmix parameters]) 
and combining, by a combining section of the parametric reconstruction system, the dry upmix signal (CY) and the wet upmix signal (PZ) to obtain a multidimensional reconstructed signal (X) corresponding to the N-channel audio signal (X) to be reconstructed (last limitation of Claim 11 of Parent Patent 2)
30wherein at least one channel of the N-channel audio signal is associated with a predefined spatial orientation (line 4 of Claim 11 of Parent Patent 2; the original Specification [the Specification of Application 15/031,130] on page 3, lines 5-7 recites “As used herein, a channel is an audio signal associated with a predefined/fixed spatial position/orientation or an undefined spatial position such as "left" or "right".”, and thus “wherein at least one channel of the N-channel audio signal is associated with a predefined spatial orientation” is part of the explicitly defined meaning of “channel” in “N-channel audio signal”)
and wherein the parametric reconstruction system includes one or more processors (lines 1-7 of Claim 11 of Parent Patent 2 [if the hardware processor[s] are operable to implement the first parametric reconstruction section then they are suggested to be a parametric reconstruction section, where the parametric reconstruction section including the different sections 101-104 of the parametric reconstruction section of Claim 11 of Parent Patent 2 can be interpreted as a “system”)
Claim 11 of Parent Patent 2 does not, but Maher teaches the processing including applying respective filters to the single-channel downmix signal (Y); (Figures 1-2; col. 3, lines 22-26 [for mono signals, the left input channel and the right input channel are identical]; col. 3, lines 42-49 [decorrelator 12 is a mono-to-stereo pre-processor and is depicted in Figures 1-2]; col. col. 4, lines 1-12 [left input signal 220 enters a cascade of filters to produce a left output signal, right input signal 222 enters a second cascade of all-pass filters to produce right output signal and 220 and 222 may be 20 and 22, respectively, where for mono signals where the left input channel and right input channel 20 and 22 are identical, the same mono signal is input to two 
Maher suggests where the outputting of the first [N-1]-channel decorrelated signal based on the received first downmix signal [by the first decorrelating section] in Claim 11 of Parent Patent 2 is performed by applying a plurality of filters to the first downmix signal, where each filter is a “respective” filter of one of a plurality of channels)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of generating a multi-channel signal from a single-channel signal with another because Claim 11 of Parent Patent 2 teaches the claimed invention except for the substitution of generating a multi-channel signal from a single-channel signal which does not apply multiple channel-specific filters to the same single-channel signal with generating a multi-channel signal from a single-channel signal which does.  Maher suggests that generating a multi-channel signal from a single-channel signal which applies multiple channel-specific filters to the same single-channel signal was known in the art.  One of ordinary skill in the art could have substituted one type of generating a multi-channel signal from a single-channel signal with another to obtain the predictable results of Claim 11 of Parent Patent 2, where the outputting of the first (N-1)-channel decorrelated signal based on the first downmix signal is performed by inputting the first downmix signal into different 
Claim 11 of Parent Patent 2, in view of Maher, do not, but Kjoerling suggests the dry upmix parameters (C) coinciding with a first portion of a set of dry upmix coefficients (C); determining other portions of the set of dry upmix coefficients (C) based on a predefined relation between the set of dry upmix coefficients (C); (Figures 1, 5a-5c; paragraphs 22, 46, 57, 60-61;
Figure 5b describes where low resolution parameters are used to calculate low resolution upmix matrices which are interpolated into high resolution matrixes which are provided to an upmix 500 that is controlled by a interpolated upmix matrix and which is applied to M input channels.  Figure 5a describes where an input 504 [the same element number as the M input channels 504 in Figure 6b] to element 500 [the same element number as upmix 500 in Figure 5b] is M input channel[s], which suggests where 504 in Figure 5b can be a single channel.  Figure 5a also describes where an output of 500 [the same element number as upmix 500 in Figure 5b] is N output channels [suggesting that the output of upmix 500 in Figure 5b is a plurality of channels].  Figures 5a-5b thus suggest where an input to the upmix 500 is a single-channel and the output of the upmix 500 is a plurality of channels, and where the upmix is performed using an interpolated upmix matrix derived from a low resolution upmix matrix derived from low resolution parameters.  Paragraph 22 describes interpolating an upmix matrix or upmix coefficients.  Paragraph 57 describes where “upmix matrixes or—generally stated—sets of upmiixing coefficients is calculated” [suggesting that upmix matrixes are matrixes containing upmixing coefficients] and where upmixing can 
Kjoerling suggests “the dry upmix parameters (C) coinciding with a first portion of a set of dry upmix coefficients (C); determining other portions of the set of dry upmix coefficients (C) based on a predefined relation between the set of dry upmix coefficients (C);”: where the “determin[ing of] a first set of dry upmix coefficients… based on the dry upmix parameters” in Claim 11 of Parent Patent 2 is performed by using the dry upmix parameters to determine a low resolution set of dry upmix coefficients which will eventually be “a first portion of a set of dry upmix coefficients” [i.e. a first portion of an interpolated set of coefficients which is the low resolution set of dry upmix coefficients, where the dry upmix parameters coincide with the low resolution set of dry upmix coefficients and not the remaining coefficients in the interpolated set of coefficients because the dry upmix parameters are used to derive only the low resolution set while interpolation is used to derive the “other portions”], interpolating the “first portion” [low resolution set of dry upmix coefficients] to form the “set of dry upmix coefficients”, where interpolating the “first portion” is suggested to include generating “other portions”/interpolation-based-values “of the set of dry upmix coefficients” “based on a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of upmix coefficient set with another because Claim 11 of Parent Patent 2, in view of Maher, teaches the claimed invention except for the substitution of an upmix coefficient set which is not generated by interpolating a set of upmix coefficients that are determined based on upmix parameters with an upmix coefficient set which is.  Kjoerling teaches that an upmix coefficient set which generated by interpolating a set of upmix coefficients that are determined based on upmix parameters was known in the art.  One of ordinary skill in the art could have substituted one type of upmix coefficient set with another to obtain the predictable results of Claim 11 of Parent Patent 2, where the outputting of the first (N-1)-channel decorrelated signal based on the first downmix signal is performed by inputting the first downmix signal into different cascades of filters, where each cascade produces a signal for a respective channel (as suggested by Maher) where the first set of dry upmix coefficients are determined by interpolating a set of upmix coefficients determined based on the dry upmix parameters (as suggested by Kjoerling).


Claim 11 of Parent Patent 2 does not specifically describe where the method is performed by one or more processors executing instructions stored in a non-transitory computer-readable medium.
Claim 10 of Parent Patent 2 teaches where the method of claim 1 of Parent Patent 2 is performed by one or more processors executing instructions stored in a non-transitory computer-readable medium (and thereby suggests the non-transitory medium of claim 13 of this application and also suggests the system of claim 7 of this application [i.e. where the medium is part of a system that also includes the one or more processors that execute the medium’s instructions])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of system with another because Claim 11 of Parent Patent 2, in view of Maher and Kjoerling, teaches the claimed invention except for the substitution of a system which does not necessarily include one or more processors and a non-transitory medium storing instructions to be executed by the one or more processors to perform the system’s functions with a system which does.  Claim 10 of Parent Patent 2 teaches that a system which includes one or more processors and a non-transitory medium storing instructions to be executed by the one or more processors to perform the system’s functions was known in the claims.  One of ordinary skill in the art could have substituted one type of system with another to obtain the predictable results of Claim 11 of Parent Patent 2, where the 

As per Claim 2, Claim 11 of Parent Patent 2 teaches its limitations (4th to last limitation).
As per Claim 3, Claim 11 of Parent Patent 2 teaches its limitations (3rd to last limitation).
As per Claim 4, Claim 5 of Parent Patent 2 suggests its limitations (Claim 5 of Parent Patent 2 teaches adding the limitations of Claim 5 of Parent Patent 2 to the method of Claim 1 of Parent Patent 2, and Claim 11 of Parent Patent 2 implements the method of Claim 1 of Parent Patent 2, and therefore Claim 5 of Parent Patent 2 suggests adding the limitations of Claim 5 of Parent Patent 2 to Claim 11 of Parent Patent 2 [thereby suggesting Claim 4])
As per Claim 5, Claim 2 of Parent Patent 2 suggests its limitations (Claim 2 of Parent Patent 2 teaches adding the limitations of Claim 2 of Parent Patent 2 to the method of Claim 1 of Parent Patent 2, and Claim 11 of Parent Patent 2 implements the 
As per Claim 6, Claim 3 of Parent Patent 2 suggests its limitations (Claim 3 of Parent Patent 2 teaches adding the limitations of Claim 3 of Parent Patent 2 to the method of Claim 1 of Parent Patent 2, and Claim 11 of Parent Patent 2 implements the method of Claim 1 of Parent Patent 2, and therefore Claim 3 of Parent Patent 2 suggests adding the limitations of Claim 3 of Parent Patent 2 to Claim 11 of Parent Patent 2 [thereby suggesting Claim 6])

Claims 8-12 are system equivalents of Claims 2-6 and so are rejected under similar rationale.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 13 of U.S. Patent No. 10,614,825, hereafter Parent Patent 3. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-13 are rendered obvious by claims 1-7 and 13 of Parent Patent 3.

As per Claim 1, it is identical to Claim 1 of Parent Patent 3 except where:
Claim 1 recites “determining other portions of the set of dry upmix coefficients (C) based on a predefined relation between the set of dry upmix coefficients (C);” whereas Claim 1 of Parent Patent 3 recites “determining a second portion of the set of dry upmix a second portion of the set of dry upmix coefficients (C) based on a predefined relation between the set of dry upmix coefficients (C);” in Claim 1 of Parent Patent 3 reads on “determining other portions of the set of dry upmix coefficients (C) based on a predefined relation between the set of dry upmix coefficients (C);” of Claim 1 because “a second portion of the set of dry upmix coefficients” includes, within its scope, where the “second portion” is a plurality of coefficients (“portion” only requires the “second portion” to be a subset of the set of dry upmix coefficients, and not only one coefficient among the set of dry upmix coefficients), where each of the plurality of coefficients can be interpreted as a respective one of the “other portions” in Claim 1.
and
Claim 1 recites “wherein at least one channel of the N-channel audio signal is associated with a predefined spatial orientation” (last limitation [i.e. last “paragraph”]).  While this limitation is not recited in the claims of Parent Patent 3, the original Specification (the Specification of Application 15/031,130) on page 3, lines 5-7 (see also Parent Patent 3, col. 2, lines 34-36) recites “As used herein, a channel is an audio signal associated with a predefined/fixed spatial position/orientation or an undefined spatial position such as "left" or "right".”.  Therefore, the channels of the N-channel audio signal (X) in Claim 1 of Parent Patent 3 are, by explicit definition, “associated with a predefined spatial orientation”, and thus read on “wherein at least one channel of the N-channel audio signal is associated with a predefined spatial orientation” in Claim 1.

Claims 2-6 correspond to Claims 2-6 of Parent Patent 3, respectively.


Claim 13 of Parent Patent 3 reads on claim 13 for the same reasons that Claim 1 of Parent Patent 3 reads on Claim 1 (i.e. Claim 13 is identical to Claim 13 of Parent Patent 3 except for “other portions” and “wherein at least one channel of the N-channel audio signal is associated with a predefined spatial orientation” which are addressed by Claim 13 of Parent Patent 3 for the reasons discussed in the Double Patenting rejection of claim 1)

Claim 7 is rendered obvious by Claim 13 of Parent Patent 3.  
Claim 13 of Parent Patent 3 recites “A non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations…” which suggests a “system” which includes both “a non-transitory computer-readable medium storing instructions that, upon execution of… one or more processors, cause the one or more processors to perform operations…” and the “one or more processors” [such that the “one or more processors” can execute the instructions in the “non-transitory computer-readable medium”.
Line 3 of claim 7 to the end of claim 7 is substantively identical to claim 13 and so is rejected for the same reasons.

	Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of system with another because Claim 13 of Parent Patent 3 suggests Claim 7 except for the substitution of a system which is not necessarily an audio decoding system with a system which is.  Claim 7 of Parent Patent 3 teaches that an audio decoding system was known in the claims of Parent Patent 3.  One of ordinary skill in the art could have substituted one type of system with another to obtain the predictable results of a system including one or more processors and the non-transitory computer-readable medium of Claim 13 of Parent Patent 3 (as suggested by Claim 13 of Parent Patent 3) where the system is an audio decoding system (as per Claim 7 of Parent Patent 3).

	Claims 2-6 of Parent Patent 3 suggest claims 8-12, respectively.  
Claims 2-6 of Parent Patent 3 teach adding their respective limitations to the operations of their respective parent claim(s), including the operations of Claim 1 of Parent Patent 3 which are the operations of Claim 13 of Parent Patent 3.  Claims 2-6 of Parent Patent 3 thus suggest combining their respective limitations and the limitations of their respective dependent parent claim(s) (if any) with the operations of Claim 13 of Parent Patent 3 (thereby suggesting claims 8-12, respectively)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





EY 10/23/2021
/ERIC YEN/Primary Examiner, Art Unit 2658